     Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 1 of 16. PageID #: 512733




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                                   MDL No. 2804
OPIATE LITIGATION
                                                               Case No. 17-md-2804
THIS DOCUMENT RELATES TO:
                                                               Judge Dan Aaron Polster
TRACK THREE


 DEFENDANTS’ MOTION TO RECONSIDER ORDER REQUIRING JURORS TO BE
         VACCINATED OR, IN THE ALTERNATIVE, MOTION FOR
   APPROPRIATE RELIEF FOR SUBSTANTIAL FAILURE TO COMPLY WITH
              THE JURY SELECTION AND SERVICE ACT

         The Pharmacy Defendants1 (Defendants) hereby move that the Court reconsider its June

14 Civil Jury Trial Order and vacate that Order on fairness grounds to the extent it requires that

all prospective jurors in this case be vaccinated. In the alternative, to the extent the Court

declines to reconsider its Order as a discretionary matter, Defendants move pursuant to 28 U.S.C.

§ 1867(c) to stay the proceedings for substantial failure to comply with the provisions of the Jury

Selection and Service Act, 28 U.S.C. §§ 1861 to 1878, and request a hearing pursuant to 28

U.S.C. §§ 1867(d) and (f).2

         Defendants have been at the forefront of the nationwide vaccination effort and this

motion is not intended to suggest any change in Defendants’ ongoing commitment to

administering and facilitating vaccination. Rather, this motion concerns only the composition of

a jury in this case and whether the Court’s Order comports with law and fairness.

         1
          CVS Pharmacy, Inc., Ohio CVS Stores, LLC, CVS TN Distribution, L.L.C., CVS Rx Services, Inc., CVS
Indiana, L.L.C., Walgreens Boots Alliance, Inc., Walgreen Co., Walgreen Eastern Co., Inc., Rite Aid Hdqtrs. Corp.,
Rite Aid of Ohio, Inc., Rite Aid of Maryland, Inc. d/b/a Rite Aid Mid-Atlantic Customer Support Center, Eckerd
Corp. d/b/a Rite Aid Liverpool Distribution Center, Giant Eagle, Inc./HBC Service Company, and Walmart Inc.
         2
           Defendants do not seek to delay the trial to adjudicate this motion, but a stay appears to be the exclusive
procedural tool available to enforce the provisions of the Act. See 28 U.S.C. § 1867(d). To avoid delay, defendants
are willing to adjudicate the motion on an expedited basis, or upon stipulations of fact if the parties can agree.
     Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 2 of 16. PageID #: 512734




I.     MATERIAL FACTS

       During a status conference on June 2, 2021, the Court asked whether the parties would

consent to a requirement that all jurors in this matter be vaccinated against COVID-19. See ECF

No. 3753 at 2–3. The issue had not been raised before, and Defendants had no notice that the

Court was considering it. Plaintiffs consented during the status conference. Defendants did not

consent. Instead, Defendants’ liaison counsel raised potential concerns. Id. at 3–4. In response,

the Court stated that it was not demanding a decision that day and asked Defendants to “talk

about it and get back to Special Master Cohen with your thoughts.” Id. at 4–5. The Court set no

deadline, other than to say that jury summonses would be sent out in seven weeks. Id. at 5. One

week later, on June 9, 2021, the Special Master emailed liaison counsel, who was selecting a jury

in the New York opioids trial, seeking Defendants’ position. The email set no deadline for

Defendants to respond.

       Three business days later, on June 14, 2021, without waiting to hear Defendants’

position, the Court issued a Track Three Civil Jury Trial Order. ECF No. 3758. The pertinent

provision (the “Vaccination Order”) states that “to ensure the safety of everyone involved in the

trial, the Court will only allow individuals who have been fully vaccinated against COVID-19 to

serve as jurors.” Id. at 3. Unbeknown to the Court, Defendants had finalized their position on

such a limitation and were on the cusp of communicating it to the Special Master when the

Vaccination Order issued.

       As far as Defendants can tell, a vaccination requirement for jurors is not required by any

statute, rule, or policy. To the contrary, the Administrative Office of the U.S. Courts recently

issued a statement to a reporter providing that, “[w]hile courts may ask jurors COVID-19-related

questions as part of their safety protocols, providing litigants with a jury selected at random from

a fair cross section of the community remains of greatest importance.” Decl. of John J. Connolly,


                                                 2
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 3 of 16. PageID #: 512735




June 21, 2021 (“Connolly Decl.”), Ex. B at 3 (copy of Madison Alder, Next Pre-Trial Question

for Jurors: Are You Vaccinated?, U.S. Law Week (May 28, 2021 4:45AM)); see also id. (“The

Administrative Office of the U.S. Courts … said courts might ask virus-related questions for

court safety, but getting the vaccine isn’t a legal qualification for service on a jury.”). Nothing in

this Court’s Juror Selection Plan requires vaccination for jurors. See Am. General Order No.

2005-21-1,      Aug.      8,    2019      (redirecting     to     Juror     Selection     Plan      at

https://www.ohnd.uscourts.gov/jury-service); U.S Dist. Ct., N.D. Ohio Juror Selection Plan,

Parts C, D (Apr. 8, 2021) [hereafter, “Juror Selection Plan”] (stating policy of random selection

from fair cross section of the community in each division and requirement that “all citizens

resident within the District shall have the opportunity to be considered for service on grand and

petit juries and shall have an obligation to serve as jurors when summoned for that purpose”).

       Moreover, under this Court’s general Coronavirus Phased-In Recovery Plan, persons will

be denied entrance to the courthouse “if they have a temperature of 100.4 degrees or higher or

respond affirmatively to any COVID-19 screening question,” but will not be denied access based

on their vaccination status. See Am. General Order No. 2020-08-8 at 2, June 7, 2021. The Plan

requires mask-wearing, but “[a]t the discretion of the presiding judge and upon inquiry of

vaccination status, a participant(s) in a proceeding in the judge’s courtroom may be permitted to

remove his/her mask. Spectators and jurors must remain masked at all times.” Id. at 3.

Unvaccinated employees are already permitted to work in the courthouse and are even permitted

to remove their face masks “when alone in their private office/cubicle which permits at least six

feet of physical distance from other persons.” Id. at 4. See also Dist. Colo. Jury Trial Protocols

(June 2, 2021) (setting forth additional screening measures for unvaccinated jurors but not

excluding them).




                                                  3
     Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 4 of 16. PageID #: 512736




        According to the Ohio Department of Health, as of June 16, 2021, only 42.6 percent of

Ohio’s population is fully vaccinated.3 Connolly Decl., Ex. A at 1. That number will rise to some

extent by September 29, but the rate of new vaccinations has slowed considerably. By all

appearances a substantial portion of the potential jury pool—possibly 40 percent or more—will

not be fully vaccinated at the time of jury selection. Eliminating all those people would not only

reduce the size of the eligible jury pool, it would also skew the pool in ways that would likely

affect the parties’ ability to pick a fair and impartial jury.

        The current data establishes that the statewide vaccinated population differs from the

unvaccinated population in key geographic and demographic metrics: by gender (44.6 percent of

women vs. 38.4 percent of men, see Connolly Decl., Ex. A at 4); by race (40.9 percent of

“White” and 54.2 percent of “Asian” vs. 25.7 percent of “Black or African American”; see id. at

3); and by age (much higher percentages of vaccinations among older individuals, see id. at 1).

        Vaccination rates also vary substantially by counties within this District and Division.

Compare Connolly Decl., Ex. A at 5 (overall vaccination rate of 29.8 percent in Ashland

County) with id. at 17 (47.1 percent in Cuyahoga). And within counties, significant disparities

exist by race, age, and gender. See id. at 17 (age distribution in Cuyahoga); id. at 19 (showing

Cuyahoga vaccination rates of 51.5 percent for White Americans, 26.6 percent for Black

Americans, and 59.4 percent for Asian Americans).

        Ample evidence suggests that vaccination rates also vary substantially based on political

and social views. See Connolly Decl., Ex. C (pre-COVID article concluding that political

conservatives were less likely to obtain vaccines). A New York Times analysis in April

        3
           The Ohio Department of Health appears to use total population as the denominator in these calculations.
Because children are not eligible for jury service and persons over 70 are often excused, see Juror Selection Plan
Part L, the percent of vaccinations among all persons eligible for jury service cannot be stated precisely. But the
percent of vaccinated persons between ages 20 and 69 can be calculated from the numbers provided by the
Department of Health. That number equals 49.3 percent. See Connolly Decl. ¶ 9.



                                                        4
      Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 5 of 16. PageID #: 512737




concluded that “[t]he disparity in vaccination rates has so far mainly broken down along political

lines.” Connolly Decl., Ex. D at 1. Indeed, “both willingness to receive a vaccine and actual

vaccination rates to date were lower, on average, in counties where a majority of residents voted

to re-elect former President Donald J. Trump in 2020.” Id.; see also Connolly Decl., Ex. E

(article in The Hill suggesting that vaccine rates vary among red and blue states). Other analyses

have concluded that vaccinations vary significantly along other socioeconomic lines, with

vaccination rates correlating positively with education and income. See Connolly Decl., Ex. F.

And at least some individuals have declined the vaccine for religious reasons.

        The National Center for State Courts, in a publication from May 2021, cautioned against

restrictions like the Vaccination Order:

               What impact will the use of vaccine status information have on
               the integrity of the jury system? Restricting the jury pool to
               persons who are fully vaccinated may make it more difficult to
               secure enough prospective jurors to select juries. Along with the
               coronavirus’ differential impact on people of color, public health
               experts have noted ongoing challenges in making vaccine
               distribution accessible to these communities, including higher rates
               of vaccine hesitancy in these communities. Excluding persons who
               are not fully vaccinated may make the jury pool less likely to
               reflect a fair cross section of the community, which in turn may
               also increase the risk of jury challenges.

Connolly Decl., Ex. G at 2.

        In short, requiring vaccinations for all jurors will drastically reduce the eligible jury pool,

and the remaining pool of eligible jurors is highly unlikely to reflect the community as a whole.

II.     ARGUMENT

        The Court’s Vaccination Order is interlocutory and therefore may be revised or amended

at any time prior to final judgment. See Fed. R. Civ. P. 54(b); Stringer v. NFL, 749 F. Supp. 2d

680, 699 (S.D. Ohio 2009). Although Defendants have styled this submission as a motion for




                                                  5
     Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 6 of 16. PageID #: 512738




reconsideration at the direction of the Special Master, the usual standard for reconsideration4

should not apply here, where the Court issued its order without briefing, before hearing

Defendants’ position, without setting a deadline for Defendants to provide their position, and

where less than 14 days had passed from the time that the Court first raised the issue.

         A.       The Court Should Reconsider and Vacate the Order on Discretionary and
                  Prudential Grounds.

         Section B below argues that the Court’s Vaccination Order violates the Jury Selection

and Service Act (JSSA) and therefore must be vacated as a matter of law. But the Court need not

reach that argument. Nothing requires the Court to insist on a fully vaccinated jury, and fairness

and justice counsel against it.

         First, the Vaccination Order is inconsistent with the Court’s existing policies—amended

as recently as June 7—which do not require vaccinations among jurors or employees and which

require random selection of jurors from a fair cross section of the community. Instead, Amended

General Order No. 2020-08-8 minimizes risk by requiring temperature checks, mask-wearing,

and physical distancing. Those measures should be sufficient to ensure the safety of all

participants at the trial of this matter.

         Second, by both tradition and statute, “the American concept of the jury trial

contemplates a jury drawn from a fair cross section of the community.” Taylor v. Louisiana,

419 U.S. 522, 526 (1975); 28 U.S.C. § 1861 (“It is the policy of the United States that all

litigants in Federal courts entitled to trial by jury shall have the right to grand and petit juries

selected at random from a fair cross section of the community in the district or division wherein


         4
          See Stringer, 749 F. Supp. 2d at 700 (noting that courts have “significant discretion” in resolving a motion
to reconsider an interlocutory order, although ordinarily courts exercise that discretion “when there is (1) an
intervening change of controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent
manifest injustice” (citations omitted)). That standard does not logically apply when the movant is making
substantive arguments for the first time.



                                                          6
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 7 of 16. PageID #: 512739




the court convenes.”); Juror Selection Plan Parts C, D. The “fair cross section” standard

promotes justice by assuring that serious disputes are decided by a representative sample of the

whole community. As the Supreme Court has explained:

               The American tradition of trial by jury, considered in connection
               with either criminal or civil proceedings, necessarily contemplates
               an impartial jury drawn from a cross-section of the community.
               This does not mean, of course, that every jury must contain
               representatives of all the economic, social, religious, racial,
               political and geographical groups of the community; frequently
               such complete representation would be impossible. But it does
               mean that prospective jurors shall be selected by court officials
               without systematic and intentional exclusion of any of these
               groups. Recognition must be given to the fact that those eligible for
               jury service are to be found in every stratum of society. Jury
               competence is an individual rather than a group or class matter.
               That fact lies at the very heart of the jury system. To disregard it is
               to open the door to class distinctions and discriminations which are
               abhorrent to the democratic ideals of trial by jury.

Thiel v. Southern Pac. Co., 328 U.S. 217, 220 (1946) (citations omitted).

       This foundational policy would be severely undermined if 40 to 50 percent of the eligible

population is removed from the pool—for any reason. See Peters v. Kiff, 407 U.S. 493, 503

(1972) (“the exclusion from jury service of a substantial and identifiable class of citizens has a

potential impact that is too subtle and too pervasive to admit of confinement to particular issues

or particular cases”). Of course, if the 40–50 percent cohort were removed at random, the

remaining pool might still reflect a fair cross section of the community. But wholesale removal

of all unvaccinated individuals is a far cry from random removal of persons from the pool. The

vaccinated population is unquestionably different from the full community; the only question is

whether the vaccinated population by itself is a fair cross section of that community.

       The Court should conclude that it is not. The available data on vaccination rates in Ohio

show substantial differences by race, gender, and age. See supra Part I. These state-wide patterns

are also seen in the individual counties in this District and Division—sometimes at even greater


                                                 7
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 8 of 16. PageID #: 512740




variances. Id. In addition, vaccination has become a divisive political and social issue. Data

available to date indicates that vaccination rates are higher among persons who identify as liberal

rather than conservative, Democratic rather than Republican, professional rather than

nonprofessional, and college-educated rather than not. See supra Part I. Accordingly, there is a

substantial risk that a jury pool drawn solely from fully vaccinated persons will not fully reflect

the community along ideological and socioeconomic dimensions (as well as racial, gender, and

ethnic dimensions, as discussed above). The only way to ensure fairness is to permit vaccinated

and unvaccinated persons to serve on the jury.

       Third, jury service is both an obligation and a right of citizenship. E.g., Powers v. Ohio,

499 U.S. 400, 402 (1991) (“Jury service is an exercise of responsible citizenship by all members

of the community, including those who otherwise might not have the opportunity to contribute to

our civic life.”); Juror Selection Plan Part C. It seems extraordinary to exclude nearly half the

population from jury service—for any reason—and as far as Defendants can tell no other court

has imposed a similar restriction. Excluding identifiable groups from jury service eliminates their

participation in one key feature of our democratic tradition. Persons who decline a governmental

request to inject an mRNA or other vaccine into their arms may have a useful perspective about a

governmental claim that pharmaceutical companies should pay for harms caused by persons who

abused prescription opioids. At any rate, Defendants respectfully suggest that the Vaccination

Order is not a precedent the Court should set.

       Defendants and their counsel are certainly cognizant of safety issues and they do not want

to create an unreasonable risk for any participant in the trial. Defendants are prepared to work

with the Court, its staff, and Plaintiffs to ensure that all participants are safe. But the Court

should not promote safety over fairness in jury selection when both are achievable. If safety




                                                 8
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 9 of 16. PageID #: 512741




cannot be ensured by methods other than a vaccination requirement, the trial should be

postponed until it can.

       For these reasons, Defendants respectfully request that the Court exercise its discretion

and vacate its Vaccination Order.

       B.      In the Alternative, Because the Vaccination Order Is Likely to Contravene
               the Jury Selection and Service Act, Defendants Move to Stay Under
               28 U.S.C. § 1867(c) and Request a Hearing Under Sections 1867(d) and (f).

               1.         The JSSA Permits Civil Litigants to Challenge Unrepresentative Jury
                          Pools.

       Most challenges to the representativeness of a jury pool in civil cases are governed by the

Jury Selection and Service Act, 28 U.S.C. §§ 1861 to 1878. See 28 U.S.C. § 1867(e). As noted,

under § 1861 of the Act, federal policy requires that “all litigants in Federal courts entitled to

trial by jury shall have the right to grand and petit juries selected at random from a fair cross

section of the community.” Moreover, “[n]o citizen shall be excluded from service as a grand or

petit juror in the district courts of the United States … on account of race, color, religion, sex,

national origin, or economic status.” Id. § 1862. District Courts are required to have a written

plan for random selection of grand and petit jurors designed to achieve these objectives. Id. §

1863(a). The plan must “specify detailed procedures to be followed by the jury commission or

clerk in selecting names” for jury service and “[t]hese procedures shall be designed to ensure the

random selection of a fair cross section of the persons residing in the community in the district or

division wherein the court convenes.” Id. § 1863(b)(3). The jury selection plan must “deem any

person qualified to serve on grand and petit juries in the district court unless” that person does

not satisfy one of five conditions not applicable here. See id. § 1865(b); cf. 28 U.S.C. § 1869(i)

(defining “undue hardship or extreme inconvenience”). And the jury commission or the clerk

from time to time “shall draw at random from the qualified jury wheel such number of names of



                                                 9
   Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 10 of 16. PageID #: 512742




persons as may be required for assignment to grand and petit jury panels.” Id. § 1866(a); see also

id. § 1866(c) (except as provided in § 1865 or any jury selection plan, “no person or class of

persons shall be disqualified, excluded, excused, or exempt from service as jurors,” although a

court may exclude any “person summoned for jury service” for certain defined reasons).

       Under § 1867(c), “[i]n civil cases, before the voir dire examination begins, or within

seven days after the party discovered or could have discovered, by the exercise of diligence, the

grounds therefor, whichever is earlier, any party may move to stay the proceedings on the ground

of substantial failure to comply with the provisions of this title in selecting the petit jury.” A

substantial failure to comply has been interpreted to mean one that “frustrates one of the three

principles underlying the Act: (1) the random selection of jurors, (2) culling of the jury from a

fair cross-section of the community, and (3) determination of disqualifications, exemptions, and

exclusions based on objective criteria.” United States v. Stein, 985 F.3d 1254, 1263 (10th Cir.

2021) (citations omitted); see also United States v. Savides, 787 F.2d 751, 754 (1st Cir. 1986).

       Upon motion filed under § 1867(c)

               containing a sworn statement of facts which, if true, would
               constitute a substantial failure to comply with the provisions of this
               title, the moving party shall be entitled to present in support of
               such motion the testimony of the jury commission or clerk, if
               available, any relevant records and papers not public or otherwise
               available used by the jury commissioner or clerk, and any other
               relevant evidence.

28 U.S.C. § 1867(d). The movant is entitled to “inspect, reproduce, and copy such records or

papers at all reasonable times during preparation and pendency of such a motion.” 28 U.S.C. §

1867(f). A litigant “need not show prejudice to establish a ‘substantial failure to comply’ with

the Act.” United States v. Kennedy, 548 F.2d 608, 612 (5th Cir. 1977). “If the court determines

that there has been a substantial failure to comply with the provisions of this title in selecting the




                                                 10
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 11 of 16. PageID #: 512743




petit jury, the court shall stay the proceedings pending the selection of a petit jury in conformity

with this title.” 28 U.S.C. § 1867(d).

                 2.       The Exclusion of All Unvaccinated Individuals from the Jury Pool Is
                          Likely to Result in a Jury That Is Not a Fair Cross Section of the
                          Community.

        The wholesale exclusion of all unvaccinated persons from the jury pool would violate the

statutory requirement that the jury be drawn from a fair cross section of the community. “In

order to demonstrate a violation of the statutory fair cross section standard, a defendant must

show that a distinctive group, that is, a cognizable group, was excluded from the jury selection

process; that such group was systematically excluded; and that because of such exclusion the

jury pool failed to be reasonably representative of the community.” United States v. Allen, 160

F.3d 1096, 1102 (6th Cir. 1998) (citations omitted).5 The sworn statement of facts attached

hereto establishes at least a prima facie case that satisfies each of these requirements.

        First, the Court’s June 14 Order establishes that an identifiable group will be excluded

from the jury selection process. Whether unvaccinated individuals constitute a “distinctive” or

“cognizable” group has not previously been decided as far as Defendants can tell. But courts

generally agree that groups based on gender, race, ethnicity, and religious affiliation qualify as

distinctive. See United States v. Cook, No. CR 06-2403 RB, 2008 WL 11362043, at *4–5

(D.N.M. Oct. 2, 2008). Thus, to the extent exclusion of unvaccinated individuals creates a

significant variance from community averages of persons in those groups, the unvaccinated

group would be legally distinctive. As to other groups, such as those based on age, class, political




        5
           Although the Sixth Amendment does not apply in this civil case, jury-pool challenges under the Sixth
Amendment also require a showing that a “distinctive group” was excluded, and the Sixth Amendment cases
interpreting that phrase are sometimes applied in JSSA cases. E.g., United States v. Royal, 174 F.3d 1, 6 (1st Cir.
1999).



                                                       11
    Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 12 of 16. PageID #: 512744




affiliation, and education, courts usually require some proof of a “common thread or basic

similarity in attitude, ideas or experiences.” Ford v. Seabold, 841 F.2d 677, 683 (6th Cir. 1988).

         In the current environment, unvaccinated persons meet these tests. Initially, the currently

available data indicate that the unvaccinated group varies significantly from the general

community based on race, gender, and ethnicity. In particular, the statewide data shows a

substantial disparity in vaccination rates among White, Asian, and Black Ohioans, with the latter

significantly less likely to be vaccinated. The state-wide percentage difference is roughly 15

points between vaccinated White and Black Ohioans and almost 30 points between Asian and

Black Ohioans. Connolly Decl., Ex. A at 3. In Cuyahoga County, the most populous county in

this Division, the absolute disparity in vaccination rates among White and Black citizens is

almost 25 points. See id. at 19. As a result, Black citizens are very likely to be underrepresented

in the jury pool when compared with the community at large; defendants estimate the absolute

disparity (statewide) at 4.3 percent and the comparative disparity at 33.0 percent.6 See Connolly

Decl. ¶ 10. These differences may qualify as substantial. See Smith v. Berghuis, 543 F.3d 326,

337-38 (6th Cir. 2008) (negligible absolute disparity and 18 to 34 percent comparative disparity),

rev’d on other grounds, 559 U.S. 314 (2010);7 Garcia-Dorantes v. Warren, 801 F.3d 584, 600-

02 (6th Cir. 2015) (3.45 percent absolute disparity and 42 percent comparative disparity);

Omotosho v. Giant Eagle, Inc., 997 F. Supp. 2d 792, 800 (N.D. Ohio 2014) (6.04 absolute

disparity and 63.7 percent comparative disparity).8


         6
           The Sixth Circuit has explained that depending on circumstances courts may look to “absolute disparity”
(percent eligible in the population less percent in pool) or “comparative disparity” (decreased likelihood that
underrepresented group will be called for jury service). E.g., Garcia-Dorantes v. Warren, 801 F.3d 584, 601-02 (6th
Cir. 2015). In this case, these disparities might be calculated in different ways and a final result would have to await
a hearing, but defendants have made an estimate for disparities among races in the Connolly Declaration at
paragraph 10.
         7
           Although the Supreme Court reversed Smith, courts in the Sixth Circuit continue to cite its analysis of
absolute and comparative disparities. See Garcia-Dorantes, 801 F.3d at 601; Omotosho, 997 F. Supp. 2d at 800.
         8
           The Smith and Omotosho courts both rejected challenges to the panel for other reasons.


                                                          12
   Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 13 of 16. PageID #: 512745




       Apart from disparities in recognized distinctive groups such as race and gender, there is

clearly a common thread or basic similarity in attitude, ideas, and experience among the

unvaccinated population. Evidence both empirical and anecdotal suggests that unvaccinated

individuals skew conservative and Republican, see Connolly Decl., Exs. C, D, E, and those

trends are likely to continue. By September 29, the unvaccinated group is likely to consist largely

of traditional conservatives, libertarians, and government skeptics, along with a disproportionate

percentage of nonprofessionals and lower-wage workers. Compare Thiel v. Southern Pac. Co.,

328 U.S. 217, 224-25 (1946) (impermissible to exclude all persons who work for a daily wage).

Members of the anti-vaccination community might well have different views about prescription-

opioid use and abuse when compared with the vaccinated population.

       Second, the Vaccination Order unquestionably establishes that unvaccinated people will

be “systematically excluded” from jury service. See United States v. Jackman, 46 F.3d 1240,

1248 (2d Cir. 1995) (“the existence of systematic underrepresentation turns on the process of

selecting venires, not the outcome of that process in a particular case”); Garcia-Dorantes, 801

F.3d at 600 (inadvertent computer glitch that ended up excluding disproportionate number of

African Americans deemed systematic when argument waived by State). That portion of the test

should not be in dispute.

       Finally, for the reasons set forth above, the exclusion of all unvaccinated people almost

certainly will result in a jury pool that is not reasonably representative of the community. Before

the jury pool is actually drawn, of course, Defendants cannot determine whether Black

Americans or other discrete groups will be under- or over-represented when compared to the

community at large. For that reason, if the Court is not inclined to vacate the Vaccination Order

based on its anticipated effects, Defendants request a hearing pursuant to 28 U.S.C. §§ 1867(d)




                                                13
       Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 14 of 16. PageID #: 512746




and (f) after the jury pool is drawn but before the Court selects a jury. As the Supreme Court has

held, subsection (f) “makes clear that a litigant has essentially an unqualified right to inspect jury

lists. It grants access in order to aid parties in the ‘preparation’ of motions challenging jury-

selection procedures. Indeed, without inspection, a party almost invariably would be unable to

determine whether he has a potentially meritorious challenge.” Test v. United States, 420 U.S.

28, 30 (1975); see also United States v. Shader, 472 F. Supp. 3d 1, 4-5 (E.D.N.Y. 2020). In

addition to jury records and testimony from the jury commissioner, Defendants anticipate that

such a hearing will include expert testimony analyzing the jury pool and the excluded class of

unvaccinated persons in light of community characteristics.

III.      CONCLUSION

          For the reasons stated, Defendants respectfully request that the Court vacate its

Vaccination Order and permit vaccinated and unvaccinated persons to be eligible to serve as

jurors in this matter. In the alternative, Defendants move to stay this matter under 28 U.S.C. §

1867(c) and request an evidentiary hearing under § 1867(d) and (f).



Dated: June 21, 2021                                Respectfully submitted,


/s/ Kaspar J. Stoffelmayr_________                  /s/ Eric R. Delinsky
Kaspar J. Stoffelmayr                               Eric R. Delinsky
Katherine M. Swift                                  Alexandra W. Miller
BARTLIT BECK LLP                                    ZUCKERMAN SPAEDER LLP
54 West Hubbard Street                              1800 M Street NW, Suite 1000
Chicago, IL 60654                                   Washington, DC 20036
(312) 494-4400                                      Tel: (202) 778-1800
kaspar.stoffelmayr@bartlitbeck.com                  E-mail: edelinsky@zuckerman.com
kate.swift@bartlitbeck.com                          E-mail: smiller@zuckerman.com

Counsel for Walgreens Boots Alliance, Inc.,         Counsel for CVS Pharmacy, Inc., Ohio CVS
Walgreen Co. and Walgreen Eastern Co., Inc.         Stores, LLC, CVS TN Distribution, L.L.C., CVS
                                                    Rx Services, Inc., and CVS Indiana, L.L.C.



                                                 14
   Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 15 of 16. PageID #: 512747




/s/ Robert M. Barnes___________                    /s/ Tina M. Tabacchi__________
Robert M. Barnes                                   Tina M. Tabacchi
Scott D. Livingston                                Tara A. Fumerton
Joshua A. Kobrin                                   JONES DAY
MARCUS & SHAPIRA LLP                               77 West Wacker
35th Floor, One Oxford Centre                      Chicago, IL 60601
301 Grant Street                                   (312) 782-3939
Pittsburgh, PA 15219                               tmtabacchi@jonesday.com
(412) 471-3490                                     tfumerton@jonesday.com
rbarnes@marcus-shapira.com
livingston@marcus-shapira.com                      Counsel for Walmart Inc.
kobrin@marcus-shapira.com

Counsel for Giant Eagle, Inc. and HBC Service
Company

/s/ Kelly A. Moore____________
Kelly A. Moore
MORGAN, LEWIS & BOCKIUS LLP
101 Park Avenue
New York, NY 10178
(212) 309-6612
kelly.moore@morganlewis.com

Elisa P. McEnroe
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103
(215) 963-5917
elisa.mcenroe@morganlewis.com

Counsel for Rite Aid Hdqtrs. Corp., Rite Aid of
Ohio, Inc., Rite Aid of Maryland, Inc. d/b/a
Rite Aid Mid-Atlantic Customer Support
Center and Eckerd Corp. d/b/a Rite Aid
Liverpool Distribution Center




                                                  15
   Case: 1:17-md-02804 Doc #: 3763 Filed: 06/21/21 16 of 16. PageID #: 512748




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on June 21, 2021.



                                                   /s/ Eric R. Delinsky
                                                   Eric R. Delinsky
